EDUCATION REALTY TRUST, INC.

2012 LONG-TERM INCENTIVE PLAN

 

SECTION 1. – PURPOSE AND AWARD ALLOCATION

 

The Education Realty Trust, Inc. 2012 Long-Term Incentive Plan (“LTIP”) has been
established by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Education Realty Trust, Inc. (the “Company”) and
ratified by the Board to provide long-term incentives to key employees of the
Company. The purposes of the LTIP are to attract, retain and motivate key
employees of the Company and to promote the long-term growth and profitability
of the Company. Awards granted under the LTIP shall be issued pursuant to the
Company’s 2011 Omnibus Equity Incentive Plan (the “Plan”) and shall consist of a
mixture of time-vested Restricted Stock (40%) and performance-vested
compensation (60%) that is denominated in cash and settled in Common Shares (as
defined below) based on the market value of the Common Shares at the time actual
performance has been determined (each, an “Award” and, collectively, “Awards”).
The Committee believes that shares of time-vested restricted stock support its
goal of executives having an ownership position in the Company while
simultaneously encouraging their long-term retention and that the
performance-vested long term compensation provides an increased incentive for
executives to achieve identified performance goals.

 

The Committee shall make Awards pursuant to the LTIP as set forth on Schedule A
hereto, on such terms as the Committee may prescribe based upon the criteria set
forth on Schedule A hereto and such other factors as it may deem appropriate.

 

SECTION 2. – PARTICIPATION

 

The Committee shall have the sole and absolute discretion to determine those
officers of the Company who shall be eligible to receive an Award pursuant to
the LTIP (each, a “Participant”).

 

SECTION 3. – ADMINISTRATION

 

Subject to applicable law, all designations, determinations, interpretations and
other decisions under or with respect to the LTIP or any Award shall be within
the sole and absolute discretion of the Committee, may be made at any time and
shall be final, conclusive and binding upon all persons. Designations,
determinations, interpretations and other decisions made by the Committee with
respect to the LTIP or any Award granted hereunder need not be uniform and may
be made selectively among Participants, whether or not such Participants are
similarly situated.

 

SECTION 4. – TIME-VESTED RESTRICTED STOCK

 

Forty percent (40%) of a Participant’s LTIP Award shall consist of a grant of
restricted shares of the Company’s common stock, par value $0.01 per share
(“Restricted Stock”), and shall be subject to the terms and conditions of a
Restricted Stock Award Agreement, the form of which is attached hereto as
Exhibit A.

 

The shares of Restricted Stock shall vest in three (3) equal annual installments
as long as the Participant is an employee of the Company on the vesting date.
Shares of Restricted Stock shall be entitled to voting and dividend rights from
the effective date of the grant but shall be non-transferable by the Participant
until such shares have vested in accordance with the Restricted Stock Award
Agreement.

 



 

 

  

SECTION 5. – PERFORMANCE-VESTED COMPENSATION

 

Sixty percent (60%) of the Participant’s LTIP Award shall consist of a
performance-vested Award (the “Performance Award”) that is denominated in cash
but settled in unrestricted shares of the Company’s common stock, par value
$0.01 per share (“Common Shares”), based on the market value of the Common
Shares when actual performance has been determined. The cash value of the
Performance Award shall be based upon the Company’s achievement of total
stockholder returns (“TSR”) at specified levels as set forth on Schedule A
hereto during the period beginning January 1, 2012 and ending December 31, 2014
(the “Performance Period”). Performance Awards granted to each Participant shall
be subject to the terms and conditions this Plan.

 

The Committee shall determine for each Participant a minimum, target and maximum
dollar amount of the Performance Award that shall be earned upon the achievement
of a minimum, target and maximum level, respectively, of performance over the
Performance Period (all as set forth on Schedule A). Following the end of the
Performance Period, the Committee shall determine (such date of determination,
the “Determination Date”) whether and to what extent the performance goal has
been met during the Performance Period. As soon as practicable following the
Determination Date (but in no event after March 15 of the year following the end
of the Performance Period), the Company shall issue to each Participant that
number of Common Shares equal to the quotient of (a) the dollar amount of the
Performance Award that the Participant earned based on the actual performance of
the Company, divided by (b) the market value of a Common Share on the
Determination Date.

 

Prior to the settlement of the Performance Award, no dividend payments shall
accrue or be paid with respect thereto. If the performance goals are met, then
the Participant shall earn dividends on the Common Shares issued upon settlement
of the Performance Award following the settlement date and shall have voting
rights with respect to such shares.

 

SECTION 6. – FORFEITURE/REDUCTION IN AWARD

 

Time-Vested Restricted Stock Awards. In the event of a Change of Control of the
Company, a termination of the Participant’s employment by the Company without
Cause or a termination of employment by the Participant for Good Reason, all
unvested shares of Restricted Stock shall immediately accelerate and be fully
vested and delivered to the Participant. Unvested shares of Restricted Stock
shall also vest in the event of termination of the Participant’s employment due
to death or Disability.

 

Performance-Vested Compensation. Except as set forth below or as the Committee
may otherwise determine in its sole and absolute discretion, termination of a
Participant’s employment prior to the end of the Performance Period shall result
in the forfeiture of the Performance Award by the Participant, and no payments
shall be made with respect thereto. For the avoidance of doubt, in the event a
Participant’s employment is terminated (other than for Cause) following the end
of the Performance Period but before the Common Shares are issued upon
settlement of the Performance Award, the Participant shall be entitled to
receive the settlement of his Performance Award as if he had remained employed
until such settlement date; in the event a Participant’s employment is
terminated for Cause at any time prior to actual settlement of the Performance
Award, the Participant shall forfeit the Performance Award in its entirety.
Notwithstanding the foregoing, if Participant’s employment is terminated prior
to the end of the Performance Period as a result of Participant’s death or
Disability, the Committee shall determine the amount of Common Shares issuable
to the Participant (or his estate) on account of the Performance Award by (i)
applying the performance criteria set forth in the LTIP using the effective date
of the Disability (to be determined by the Committee) or the date of death, as
applicable, and by appropriately and proportionately adjusting the performance
criteria for such shortened Performance Period (if necessary) and (ii)
multiplying the number of Common Shares so determined by .3333 if the death or
Disability occurs in 2012, .6667 if the if the death or Disability occurs in
2013, and 1 if the death or Disability occurs in 2014 (rounding the resulting
number of Common Shares to the nearest whole number).

 



2

 

 

If a Change of Control occurs prior to the end of the Performance Period, the
Committee shall determine the number of Common Shares issuable to a Participant
on account of the Performance Award by (i) applying the performance criteria set
forth in the LTIP using the effective date of the Change of Control as the end
of the Performance Period, and by appropriately and proportionately adjusting
the performance criteria for such shortened Performance Period (if necessary),
and (ii) multiplying the number of Common Shares so determined by .3333 if the
Change of Control occurs in 2012, .6667 if the Change of Control occurs in 2013,
and 1 if the Change of Control occurs in 2014 (rounding the resulting number of
Common Shares to the nearest whole number).

 

SECTION 7. – ADJUSTMENTS FOR UNUSUAL OR NONRECURRING EVENTS

 

The Committee shall make equitable and proportionate adjustments (consistent
with Sections 162(m) and 409A of the Code and other applicable Sections therein)
in the terms and conditions of, and the criteria included in, an Award in
recognition of the events described in Section 4.2 of the Plan. In addition, the
Committee may appropriately adjust any evaluation of performance under criteria
set forth in this LTIP and Schedule A hereto to exclude any of the following
events that occur during a Performance Period: (i) asset impairments or
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year and (vi) the effect of
adverse federal, governmental or regulatory action, or delays in federal,
governmental or regulatory action, provided that the Committee commits to make
any such adjustments within the 90-day period set forth in Section 11.4 of the
Plan. Notwithstanding the foregoing, the Committee shall not have the discretion
to increase any Award payable to any Covered Officer (as defined in Section 10
herein) in manner that is inconsistent with Section 162(m) of the Code.

 

SECTION 8. – NO RIGHTS TO AWARDS; NO TRUST OR FUND CREATED

 

No person shall have any claim to be granted any Award, and there shall be no
obligation for uniformity of treatment among Participants. The terms and
conditions of Awards, if any, need not be the same with respect to each
Participant. The Committee reserves the right to terminate the LTIP at any time
in the Committee’s sole and absolute discretion. Neither the LTIP nor any Award
granted hereunder shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
subsidiary or affiliate and a Participant or any other person. The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company or any subsidiary.

 

SECTION 9. – ASSIGNMENT AND ALIENATION OF BENEFITS

 

To the maximum extent permitted by law, a Participant’s rights or benefits under
the LTIP shall not be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void ab initio, provided,
however, that, in the event of a Participant’s death, any such benefit not
forfeited upon death shall pass to such Participant’s beneficiaries or estate in
accordance with the laws of descent and distribution. Except as prohibited by
law (including Section 409A of the Code and Section 1.409A-3(j)(4)(xiii) of the
Treasury Regulations, to the extent applicable), payments or benefits payable to
or with respect to a Participant pursuant to the LTIP may be reduced by amounts
that the Participant may owe to the Company, including, without limitation, any
amounts owed on account of loans, travel or standing advances and personal
charges on credit cards issued through the Company.

 



3

 

 

SECTION 10. – ADDITIONAL DEFINITIONS

 

The terms that follow, when used in this LTIP or any Restricted Stock Award
Agreement issued pursuant to this LTIP, shall have the meanings indicated below:

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Cause” means the Participant has (a) continually failed to substantially
perform, or been grossly negligent in the discharge of, his or her duties to the
Company (in any case, other than by reason of a Disability, physical or mental
illness or analogous condition); (b) been convicted of or pled nolo contendere
to a felony or a misdemeanor with respect to which fraud or dishonesty is a
material element; or (c) materially breached any material Company policy or
agreement with the Company.

 

“Change of Control” shall mean the first of the following events to occur after
the Effective Date:

 

(a)     any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);

 

(b)     the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;

 

(c)     the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;

 



4

 

 

(d)     the stockholders of the Company approve a plan of complete liquidation
or winding-up of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or

 

(e)     the occurrence of any transaction or series of transactions deemed by
the Board to constitute a change in control of the Company.

 

Notwithstanding the foregoing, (i) a Change of Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
Change of Control shall not occur for purposes of this LTIP as a result of any
primary or secondary offering of Company common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission.

 

Notwithstanding the foregoing, to the extent that (i) the payment of an any
Award under this LTIP is payable solely upon or following the occurrence of a
Change of Control and (ii) such payment is considered “deferred compensation”
under Section 409A of the Code, a Change of Control shall mean an event
described in Section 1.409A-3(i)(5) of the Treasury Regulations.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m) of the Code; provided, however,
that the term “Covered Officer” shall not include any such individual who is
designated by the Committee, in its discretion, at the time of any Award under
the LTIP or at any subsequent time, as reasonably expected not to be such a
“covered employee” with respect to the current taxable year of the Company or
the taxable year of the Company in which the applicable Award will be paid or
vested, and (ii) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a “covered employee” with respect to the current taxable
year of the Company or with respect to the taxable year of the Company in which
any applicable Award will be paid or vested.

 

“Disability” means a physical or mental condition entitling the Participant to
benefits under the applicable long-term disability plan of the Company or any of
its subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws. Notwithstanding the foregoing, to
the extent that (i) any Award under this LTIP is payable solely upon a
Participant’s Disability and (ii) such payment is treated as “deferred
compensation” for purposes of Section 409A of the Code, Disability shall have
the meaning provided in Section 1.409A-3(i)(4) of the Treasury Regulations

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 



5

 

 

“Good Reason” means (a) a material diminution in Participant’s title, duties or
responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in Participant’s current position, and/or a change in
title and/or direct reports to reflect the organizational structure of the
successor entity following a Change of Control, shall not in and of itself be
considered a “material diminution” as contemplated by this subsection (a)); (b)
a reduction of ten percent (10%) or more in Participant’s annual base salary;
(c) a reduction of ten percent (10%) or more in Participant’s annual target
bonus opportunity (including the failure to pay any bonus earned for any year in
which a Change of Control occurs pursuant to the terms of any applicable plan or
arrangement in effect prior to such Change of Control); or (d) the relocation of
Participant’s principal place of employment to a location more than fifty (50)
miles from Participant’s principal place of employment, except for required
travel on the Company’s business to an extent substantially consistent with
Participant’s historical business travel obligations. Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder, provided that
Participant provides the Company with a written notice of resignation within
ninety (90) days following the occurrence of the event constituting Good Reason
and the Company shall have failed to remedy such act or omission within thirty
(30) days following its receipt of such notice.

 

“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

 

SECTION 11. – INTERPRETATION AND GOVERNING LAW

 

This LTIP shall be governed by and interpreted and construed in accordance with
the internal laws of the State of Maryland, without reference to principles of
conflicts or choices of laws.

 

SECTION 12. – WITHHOLDING OF TAXES

 

Pursuant to Section 13.3 of the Plan, the Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company as
a condition precedent for the fulfillment of any Award, an amount sufficient to
satisfy federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this LTIP and/or any action taken by a Participant with respect to an Award.
Upon the lapse of all restricted periods and the issuance of Common Shares with
respect to any portion of an Award, the Company shall satisfy any applicable
withholding obligations or withholding taxes (“Withholding Taxes”) as set forth
by Internal Revenue Service guidelines for the employer’s minimum statutory
withholding with respect to the Participant and issue shares of common stock to
the Participant without restriction. As a condition to receiving settlement of
any fully vested Common Shares hereunder, the Company may require Participant to
pay to the Company, and the Company shall have the right and is hereby
authorized to withhold from any payments hereunder or from any compensation or
other amount owing to Participant, an amount of cash necessary for the Company
to satisfy any Withholding Taxes in respect of this Award. In its sole and
absolute discretion, the Committee may satisfy the required Withholding Taxes by
withholding from the Common Shares otherwise issuable pursuant to settlement of
the Award that number of whole Common Shares necessary to satisfy Withholding
Taxes with respect to such shares based upon the Fair Market Value (as defined
in the Plan) of the Common Shares as of the date the applicable restricted
period ends.

 

SECTION 13. – EFFECTIVE DATE

 

This LTIP shall be effective as of January 1, 2012 (the “Effective Date”).

 

SECTION 14. – MISCELLANEOUS

 

This LTIP is not a “qualified” plan for federal income tax purposes.

 



6

 

 

No provision of the LTIP shall require the Company, for the purpose of
satisfying any obligations under the LTIP, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the LTIP other than as unsecured general creditors of the Company
except that, insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

In no event shall any member of the Committee be personally liable by reason of
any contract or other instrument executed by a member of the Committee or on his
or her behalf in his or her capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless such member of the Committee against any cost or expense (including
fees of legal counsel) or liability (including any sum paid in settlement of a
claim) arising out of any act or omission to act in connection with the LTIP
unless arising out of such person’s own fraud or bad faith. The foregoing right
of indemnification shall be in addition to and not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s charter, as a matter of law, or otherwise, or any power that the
Company may have to indemnify such person or hold such person harmless.

 

The members of the Committee shall be fully justified in relying, acting or
failing to act, and shall not be liable for having so relied, acted or failed to
act in good faith, upon any information furnished in connection with the LTIP by
any person or persons other than such members.

 

It is intended that Performance Awards granted to Covered Officers hereunder
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code, and, thus, shall be governed by Section 11 of the Plan. This LTIP
and the Plan shall be interpreted consistently with such intent.

 

It is intended that (i) each payment or installment of payments provided under
an Award is a separate “payment” for purposes of Section 409A of the Code, and
(ii) the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary herein, if the Company determines that
(i) on the date of a Participant’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or at such other time that the
Company determines to be relevant, the Participant is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company,
and (ii) the payment of any Award to the Participant pursuant to this LTIP is or
may become subject to the additional tax under Section 409A(a)(1)(B) of the Code
or any other taxes or penalties imposed under Section 409A of the Code if
provided at the time otherwise required under this Agreement, then such payments
shall be delayed until the date that is six (6) months after the date of the
Participant’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of the Participant’s death. Any
payment of an Award which is delayed pursuant to this subparagraph shall be made
in a lump sum on the first day of the seventh month following the Participant’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Participant’s death. It is intended
that this LTIP and any Award shall comply with the provisions of Section 409A of
the Code and the Treasury Regulations relating thereto so as not to subject the
Participant to the payment of additional taxes and interest under Section 409A
of the Code. In furtherance of this intent, this LTIP and the Awards shall be
interpreted, operated, and administered in a manner consistent with these
intentions.

 



7

 

 

Schedule A

 

LTIP Participant Opportunities and Allocation of LTIP Awards

 

Restricted Stock (Time-Vested) — 40% of LTIP Award

 

Participant  
Number of Common Shares of Time-Vested Restricted Stock to be Awarded Randy
Churchey   27,613 shares Thomas Trubiana   15,779 shares Christine Richards  
7,101 shares Randall H. Brown   8,679 shares Olan Brevard   3,156 shares Scott
Casey   1,972 shares J. Drew Koester   2,367 shares Wallace L. Wilcox   2,761
shares

  

Performance-Vested Compensation — 60% of LTIP Award

 

“TSR” or “Total Stockholder Return” means the appreciation in the Fair Market
Value of the Common Shares (or in the case of the Peer Group (defined below),
the shares of common stock of such companies) plus any dividends paid in respect
of such stock during the Performance Period. For purposes of calculating
performance, the Committee shall compare the Company’s TSR to the average TSR of
the Peer Group at the end of the Performance Period.

 

Performance vs. Peer Group TSR (50% of Performance Award)

 

Metric  

Threshold

Performance

 

Target

Performance

 

Maximum

Performance

Company’s TSR compared to TSR of Peer Group   Company’s TSR is in the 40th
percentile of the TSR of Peer Group   Company’s TSR is in the 60th percentile of
the TSR of Peer Group   Company’s TSR is in the 80th percentile of the TSR of
Peer Group

 

“Peer Group” means the group of companies comprised of the following:

 

·American Campus Communities, Inc. (ACC)-student housing properties

·Associated Estates Realty Corporation (AEC)-multifamily apartment properties

·BRE Properties, Inc. (BRE)-multifamily apartment properties

·Camden Property Trust (CPT)-multifamily apartment properties

·Campus Crest Communities, Inc. (CCG)-student housing properties

·Colonial Properties Trust (CLP)-primarily multifamily apartment properties

·Home Properties, Inc. (HME)-multifamily apartment properties

·Mid-America Apartments (MAA)-multifamily apartment properties

·Post Properties, Inc. (PPS)-multifamily apartment properties

·UDR, Inc. (UDR)-multifamily apartment properties

 



A-1

 

 

Performance vs. NAREIT Equity Index (50% of Performance Award)

 

Metric  

Threshold

Performance

  Target Performance  

Maximum

Performance

Company’s TSR compared to TSR of NAREIT Equity Index   Company’s TSR is 100
basis points below TSR of NAREIT Equity Index   Company’s TSR is 100 basis
points above TSR of NAREIT Equity Index   Company’s TSR is 300 basis points
above TSR of NAREIT Equity Index

 

For all performance vested LTIP awards, linear interpolation shall apply to the
extent performance falls between two payment levels.

 

Performance-Vested Compensation

 

The table below shows the aggregate dollar value of Common Shares that each
Participant is eligible to receive based upon the Threshold, Target and Maximum
performance levels of the performance goals (e.g. each TSR performance category
is a separate performance goal and accounts for one-half of the Performance
Award). The actual number of Common Shares issuable shall be based on the market
value of a Common Share on the Determination Date.

 



   Dollar Value of Award Based Upon:  Participant   

Threshold

Performance (1)

    

Target

Performance (2)

    

Maximum

Performance (3)

  Randy Churchey   210,000    420,000    630,000  Thomas Trubiana   120,000  
 240,000    360,000  Randall H. Brown   66,000    132,000    198,000  Christine
Richards   54,000    108,000    162,000  Olan Brevard   24,000    48,000  
 72,000  Scott Casey   18,000    36,000    54,000  J. Drew Koester   15,000  
 30,000    45,000  Wallace L. Wilcox   21,000    42,000    63,000  Randy
Simpson   9,000    18,000    27,000 



 

(1) 60% of Participant’s long-term incentive target value x .5.

(2) 60% of Participant’s long-term incentive target value.

(3) 60% of Participant’s long-term incentive target value x 1.5.

 

At the end of the Performance Period, the Committee will determine the level and
to what extent (i.e., Threshold, Target or Maximum) each performance goal was
met. For example, if both performance vs. the Peer Group and performance vs. the
NAREIT Equity Index are achieved at Target, the dollar value of Mr. Churchey’s
Performance Award would be $420,000 (e.g. $210,000 for each performance goal).
The number of Common Shares issuable to Mr. Churchey upon settlement of the
Performance Award would be the quotient of $420,000 and the market value of a
Common Share on the Determination Date.

 

A Participant shall not be entitled to any Award with respect to a performance
goal if the Company’s performance during the Performance Period with respect to
such goal is below the threshold performance level for such goal (but may
receive an award with respect to the other performance goal if it exceeds the
threshold).

 



A-2

 

 

Exhibit A

 

Form of Restricted Stock Award Agreement

 



 

